DETAILED ACTION
Status of Claims
Applicant’s amendment filed 10/29/2021 has been entered.  Claims 75-119, 122, and 125-134 are pending, claims 77-96, 99-119, and 127-130 are withdrawn from consideration, and claims 75, 76, 97, 98, 122, 125, 126, and 131-134 are currently under consideration for patentability under 37 CFR 1.104.  Previous rejections under 35 U.S.C. 112 have been withdrawn in light of Applicant’s amendment.  New rejection to claims 75 and 97 as well as response to arguments found below.

Priority
Applicant has amendment to independent claim 75 to recite inter alia, “each of said n elements is characterized by at least one of an initial color or contour of said element.”  There is no support for this limitation in Provisional applications U.S. 61/525,779, U.S. 61/525,787, or U.S. 61/525789.  Therefore, claim 75 and all dependent claims thereof will be treated with the priority date of 08/21/2012.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 97 and all dependent claims thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 97 recites the limitation "said processor" in the final wherein clause.  There is insufficient antecedent basis for this limitation in the claim.
Claim 122 recites the limitation "said field of view rule" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 122 recites “a communicable database” in line 2.  It is unclear if this is the same “a communicable database” recited in claim 75 or a second “communicable database”.  Therefore the claim is indefinite.
Claim 125 recites the limitation "said field of view rule" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 125 recites “a communicable database” in line 2.  It is unclear if this is the same “a communicable database” recited in claim 75 or a second “communicable database”.  Therefore the claim is indefinite.
Claim 126 recites the limitation "said field of view rule" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 75, 76, 97, 98, and 131-132 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (U.S. 2011/0306986) in view of Knoplioch et al. (U.S. 2012/0134550).
With respect to claim 75, Lee et al. teaches a surgical controlling system, comprising:
at least one endoscope (5) configured to provide real-time images of a surgical environment of a human body (para [0168]);

said at least one image processor further configured to provide at least one real time update of the predetermined characteristic of the element as determined from said real time images (para [0243]-[0244] discusses detecting bleeding in the image, para [0233] states that the bleeding is detected by analyzing the pixels for a color value representing blood);
wherein said system is configured to generate a notification if at least one of said updated predetermined characteristic is substantially different from said at least one initial predetermined characteristic so as to be indicative of a change of the predetermined characteristic of the element within the surgical environment (FIG. 12, para [0245]); and
a maneuvering subsystem (3) operable to spatially reposition said at least one endoscope.
However, Lee et al. does not teach the predetermined characteristic detected in the image is a contour of the element.
With respect to claim 75, Knoplioch et al. teaches an image analysis system, comprising:
at least one image processor (114) in communication with an imaging system (110), configured to image process said images of said environment of a human body (para [0031] and [0032])  and to identify an initial contour of an element in said images (242 in FIG. 3--para [0022] states the local measurement may include the contour of the structure of interest);
said at least one image processor further configured to provide at least one update of the contour of the element as determined from said images (244 in FIG. 3);
a communicable database (130), in communication with said at least one image processor, configured to store said initial contour and said at least one updated contour (para [0052] teaches generating a report that includes the first and second local measurements, para [0024] teaches 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the image processor of Lee et al. to include contour detection as taught by Knoplioch et al. in order to allow a user to quickly determine if the SOI has changed in size or function since the previous image (para [0058] of Knoplioch et al.).
With respect to claim 76, Lee et al. teaches at least one surgical tool (460) configured to be inserted into a surgical environment of a human body for assisting a surgical procedure.
With respect to claim 97, Lee et al. teaches a method for controlling surgical surgery, comprising:
a. obtaining a surgical system comprising:
at least one endoscope (5) configured to provide real-time images of a surgical environment of a human body (para [0168]);
at least one image processor (920) in communication with said endoscope, configured to image process said real-time images of said surgical environment of a human body (para [0233]) and to identify a predetermined characteristic (color value) of an element in said real time images (an area or region formed by pixels having a color value targeted for evaluation, para [0243]);
said at least one image processor further configured to provide at least one real time update of the predetermined characteristic of the element as determined from said real time images (para [0243]-[0244] discusses detecting bleeding in the image, para [0233] states that the bleeding is detected by analyzing the pixels for a color value representing blood);
b. providing a real-time image of the surgical environment (para [0168])
c. identifying said 
d. initial characteristic of said element (an area or region formed by pixels having a color value targeted for evaluation, para [0243]);

f. providing a notification if at least one of said updated characteristic is substantially different from said at least one initial characteristic so as to be indicative of a change of the characteristic of the element within the surgical environment (FIG. 12, para [0245]); and
wherein movement of said at least one endoscope by a maneuvering system (3) is controllable by the at least one processor (para [0165]).
However, Lee et al. does not teach the characteristic detected in the image is a contour of the element.
With respect to claim 97, Knoplioch et al. teaches a method of image analysis, comprising:
a. obtaining a system (FIG. 1) comprising:
at least one image processor (114) in communication with an imaging system (110), configured to image process said images of said environment of a human body (para [0031] and [0032])  and to identify an initial contour of an element in said images (242 in FIG. 3 and para [0050]--para [0022] states the local measurement may include the contour of the structure of interest);
said at least one image processor further configured to provide at least one update of the contour of the element as determined from said images (244 in FIG. 3);
a communicable database (130), in communication with said at least one image processor, configured to store said initial contour and said at least one updated contour (para [0052] teaches generating a report that includes the first and second local measurements, para [0024] teaches reports can be datasets that are communicated to the database 130).

c. identifying said
d. initial contour of said element (242 in FIG. 3--para [0022] states the local measurement may include the contour of the structure of interest)
e. providing at least one update of contour of said element as determined using image processing (244 in FIG. 3)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the image processor of Lee et al. to include contour detection as taught by Knoplioch et al. in order to allow a user to quickly determine if the SOI has changed in size or function since the previous image (para [0058] of Knoplioch et al.).
With respect to claim 98, Lee et al. teaches at least one surgical tool (460) configured to be inserted into a surgical environment of a human body for assisting a surgical procedure.
With respect to claim 131, Lee et al. teaches said notification is selected from a group consisting of audio signaling, voice signaling, light signaling, flashing signaling and any combination thereof (para [0043]).
With respect to claim 132, Lee et al. teaches said notification is selected from a group consisting of audio signaling, voice signaling, light signaling, flashing signaling and any combination thereof (para [0043]).

Claims 122 and 125 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (U.S. 2011/0306986) in view of Knoplioch et al. (U.S. 2012/0134550)) as applied to claims 75 and 97 above, and further in view of DiMaio et al. (U.S. 2009/0036902).
Lee et al. in view of Knoplioch et al. teaches a surgical controlling system and method as set forth above.  However, Lee et al. in view of Knoplioch et al. does not teach allowed vs restricted movements.
With respect to claim 122, DiMaio et al. teaches a surgical controlling system wherein a field of view rule comprises a communicable database comprising n 3D spatial positions, n is an integer greater than or equal to 2; the combination of all of said n 3D spatial positions provides a predetermined field of view; said field of view rule is configured to determine said ALLOWED movement of said endoscope within said n 3D spatial positions so as to maintain a constant field of view such that said ALLOWED movements are movements in which said endoscope is located substantially in at least one of said n 3D spatial positions and said RESTRICTED movements are movements in which the location of said endoscope is substantially different from said n 3D spatial positions (para [0184]-[0186]).
With respect to claim 125, DiMaio et al. teaches a surgical controlling method wherein a field of view rule comprises a communicable database comprising n 3D spatial positions, n is an integer greater than or equal to 2; the combination of all of said n 3D spatial positions provides a predetermined field of view; said field of view rule is configured to determine said ALLOWED movement of said endoscope within said n 3D spatial positions so as to maintain a constant field of view such that said ALLOWED movements are movements in which said endoscope is located substantially in at least one of said n 3D spatial positions and said RESTRICTED movements are movements in which the location of said endoscope is substantially different from said n 3D spatial positions (para [0184]-[0186]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to utilize the allowed vs restricted movements as taught by DiMaio et al. with the surgical system of Zhao et al. in order to prevent undesired tissue collision (para [0186] of DiMaio et al.).

Claim 126 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (U.S. 2011/0306986) in view of Knoplioch et al. (U.S. 2012/0134550)) as applied to claims 75  above, and further in view of DiMaio et al. (U.S. 2009/0036902) and Pandya et al. (U.S. 2013/0331644)
Lee et al. in view of Knoplioch et al. teaches a surgical controlling system and method as set forth above.  However, Lee et al. in view of Knoplioch et al. does not teach allowed vs restricted movements.  Lee et al. in view of Knoplioch et al. further does not teach a field of view rule.
With respect to claim 126, DiMaio et al. teaches said controller database comprises n 3D spatial positions, n is an integer greater than or equal to 2, the combination of all of said n 3d spatial positions provides a predetermined field of view (para [0184]-[0186]).
With respect to claim 126, Pandya et al. teaches said field of view rule is configured to relocate said endoscope view if movement of at least one of said surgical tools has been detected, such that said field of view is maintained (FIG. 23A-D, para [0189]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to utilize the allowed vs restricted movements as taught by DiMaio et al. with the surgical system of Zhao et al. in order to prevent undesired tissue collision (para [0186] of DiMaio et al.).
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the field of view rule as taught by Pandya et al. in order to allow the camera to follow the tool wherever the tool goes (para [0189] of Pandya et al.).

Claim 133-134 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (U.S. 2011/0306986) in view of Knoplioch et al. (U.S. 2012/0134550)) as applied to claims 75 and 97 above, and further in view of Pandya et al. (U.S. 2013/0331644)
Lee et al. in view of Knoplioch et al. teaches a surgical controlling system and method as set forth above.  However, Lee et al. in view of Knoplioch et al. does not teach a field of view rule.
With respect to claim 133, Pandya et al. teaches the maneuvering subsystem is operable to spatially reposition said at least one endoscope in accordance with a field of view rule (FIG. 23A-D, para [0189]).
With respect to claim 134, Pandya et al. teaches movement of said at least one endoscope by a maneuvering system is controllable by a field of view rule (FIG. 23A-D, para [0189]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the field of view rule as taught by Pandya et al. in order to allow the camera to follow the tool wherever the tool goes (para [0189] of Pandya et al.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 75 and 97 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795